The State has filed a motion for a rehearing which is accompanied by a supplemental statement of facts supplying the omissions from the one originally filed, which omissions therein resulted in a reversal of the judgment of conviction.
It has been the consistent holding of this Court that a statement of facts could not be amended or supplemented by either party after the record has reached the appellate court. The original statement of facts was examined by the county attorney as well as by the attorney for appellant and was agreed to by both parties which was approved by the trial court as a true and complete statement of the facts proven on the trial. We do not doubt the correctness of the State's contention that it was stipulated at the beginning of the trial that Grayson County was a dry area, however, we are not authorized to consider the supplemental statement of facts. See Weeks v. State, 134 Tex.Crim. R. (113 S.W.2d 532); and McConnell v. State, 85 Tex.Crim. R. (212 S.W. 498).
The State's motion for rehearing is overruled.
Opinion approved by the Court.